~ ':~£~
                                                                                       ~... . o     .-'")   ../,\
                                                                                        ~           '-.. -. o
                                                                                        "4--__'.)        ~ ?'
                                                                   6',
                                                                    ,,-
                                                                          A    A,
                                                                          V'..--~ ·
                                                                           'i.5'   ,~      '(9
                                                                                                           "),,.""°
                                                                                                             / . ',
  ST ATE OF TEXAS                                 §     IN THE DI             I      «',UURT....:> ..
                                                                               ('.), -~~ (;'FILED
                                                                                                '6'IN
                                                  §                    6th COURT   ~
                                                                                 :+-    OF APPEALS
  vs.                                             §     336th JUDICIAL ~TRICT
                                                                         TEXARKANA, TEXAS
                                                  §                       ,,,...
                                                                       1/29/2015 1:35:24 PM
  GARY MORROW                                     §     FANNIN COUNTY, TEXAS DEBBIE AUTREY
                                                                                     Clerk

                      DEFENDANT'S PRO SE NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Gary Christopher Morrow, the Defendant in the above-styled and

numbered cause and gives his Pro Se Notice of Appeal to the Sixth Court of Appeals of Texas

from the judgment rendered against him.

                                                      Respectfully submitted,


                                                      Gary Christopher Morrow
                                                      Temporary Address
                                                      2389 Silo Road
                                                      Bonham, Texas 75418




                                           B          ·~~ ~~l
                                               ~:.:j1il-IS....\.T.-O:e_P-"'H~E=R~M""'o=---RR-O_W_ _ __
                               CERTIFICATE OF SERVICE

        This is to certify that on January 28, 20 15, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Fannin County, 101 E. Sam

Rayburn Drive, Suite 301, Bonham, Fannin County, T        as by hand delivery.